 


110 HRES 369 EH: Supporting the goals and ideals of National Osteoporosis Awareness and Prevention Month.
U.S. House of Representatives
2008-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 369 
In the House of Representatives, U. S.,

May 21, 2008
 
RESOLUTION 
Supporting the goals and ideals of National Osteoporosis Awareness and Prevention Month. 
 
 
Whereas osteoporosis, a disease characterized by low bone mass, structural deterioration of bone, and increased susceptibility to fractures, is a public health threat for an estimated 44 million Americans; 
Whereas in the United States, 10 million individuals already have the disease and almost 34 million more are estimated to have low bone mass, placing them at increased risk for osteoporosis; 
Whereas one in two women and one in four men over age 50 will have an osteoporosis-related fracture in her or his remaining lifetime; 
Whereas building strong bones during childhood and adolescence can be the best defense against developing osteoporosis later; 
Whereas osteoporosis is often thought of as an older person’s disease, but bone health is a concern for any age; 
Whereas substantial risk has been reported in people of all ethnic backgrounds; 
Whereas although osteoporosis often has no symptoms in its early stages, a bone mineral density test can be used to assess fracture risk and to establish the diagnosis and severity of the disease in people at risk before they start fracturing their bones; 
Whereas in 2005 osteoporosis was responsible for an estimated 2 million fractures and $19 billion in costs; 
Whereas the Surgeon General believes that bone health is critically important to the overall health and quality of the life of Americans; that it is in jeopardy and will only get worse if left unchecked; and that great improvements in the bone health status of Americans can be made by applying what is already known about early prevention, assessment, diagnosis, and treatment; 
Whereas optimum bone health and prevention of osteoporosis can be maximized by a balanced diet rich in calcium and vitamin D; weight-bearing exercise; and a healthy lifestyle with no smoking or excessive alcohol intake; and 
Whereas May 2008 would be an appropriate month to observe National Osteoporosis Awareness and Prevention Month: Now, therefore, be it 
 
That the House of Representatives supports the goals and ideals of National Osteoporosis Awareness and Prevention Month and urges the people of the United States to observe appropriate programs and activities with respect to osteoporosis, including talking with their health care professionals about their bone health. 
 
Lorraine C. Miller,Clerk.
